Jenkins, P. J.
1. Under the law of' this case as enunciated by the decision of this court upon a former review thereof, .and under the evidence, which was substantially the same upon the controlling issues as on the former trial, the verdict in favor of the plaintiff was demanded, and the court did not err in so directing. Moore v. Collins, 36 Ga. App. 701 (138 S. E. 81).
2. It appears without dispute from the testimony of the defendant that he had held possession of the premises in dispute for two years after the institution of the eviction proceedings on account of nonpayment of rent due under a written contract between the parties, fixing the monthly rental to be paid to the plaintiff by the defendant. The contention of the defendant that the direction of a verdict in favor of the plaintiff for double rent for that period was unauthorized, in that no proof was submitted to establish the amount which plaintiff was entitled to recover, is therefore without merit.

Judgment affirmed 'on main hill of exceptions; cross-hill dismissed.


Stephens and Bell, JJ., concur.